Case 2:16-cr-20696-SJM-MKM  ECF No. 71,
             Case: 18-1151 Document: 21 PageID.474   Filed 01/30/19
                                          Filed: 01/30/2019    Page: Page
                                                                     1    1 of 2




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                                Filed: January 30, 2019




Mr. David J. Weaver
U.S. District Court
for the Eastern District of Michigan
231 W. Lafayette Boulevard
Fifth Floor Theodore Levin U.S. Courthouse
Detroit, MI 48226-0000

                     Re: Case No. 18-1151, USA v. Charles Mason
                         Originating Case No. : 2:16-cr-20696-1

Dear Clerk,

  Enclosed is a copy of the mandate filed in this case.

                                                Sincerely yours,

                                                s/Jennifer Earl
                                                Case Manager
                                                Direct Dial No. 513-564-7066

cc: Mr. Shane N. Cralle
    Mr. Mark Henry Magidson

Enclosure
Case 2:16-cr-20696-SJM-MKM  ECF No. 71,
             Case: 18-1151 Document: 21 PageID.475   Filed 01/30/19
                                          Filed: 01/30/2019    Page: Page
                                                                     2    2 of 2




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 18-1151
                                           ________________

                                                                      Filed: January 30, 2019

UNITED STATES OF AMERICA

                Plaintiff - Appellee

v.

CHARLES MASON

                Defendant - Appellant



                                            MANDATE

     Pursuant to the court's disposition that was filed 10/04/2018 the mandate for this case hereby

issues today.



COSTS: None
